Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 10/14/2022 has been entered. Claims 1-6 remain pending. Claims 7-9 are new. 
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 includes the recitation “the bottom surface” but there is no prior recitation of “a bottom surface” in claim 1, from which it depends. For the sake of examination, this is read as “a bottom surface”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites wherein the second protruding portion includes a lower surface, an inclined surface is provided on the lower surface of the second protruding portion. This appears to be inconsistent with the instant specification and drawings, and there does not appear to be support for the embodiment as claimed. The instant specification and drawings show the first protruding portion (“41” in instant Fig. 3) which includes the thinner portion as in amended claim 1, includes the inclined surface on the lower surface “41B” (Instant specification [0034], Fig. 3), rather than the second protruding portion “42” having the inclined surface as claimed. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., (US 20140370342 A1) hereinafter Nakayama, in view of Ogasawara et al., (JP 2014233160 A, see machine translation attached) hereinafter Ogasawara, and Chaen (US 20180337388 A1).
Regarding Claim 1, Nakayama discloses a battery wiring module “20” (Nakayama [0028], Fig. 2) comprising:
A plurality of voltage detection wire terminals “23” [0035] that are respectively connected to a plurality of bus bars “21” [0037] that connect battery terminals “12” [0032], Fig. 1, of a plurality of battery cells “11” [0032];
	A plurality of wires “26” that are respectively connected to the plurality of wire terminals “23” [0042]; and
	A housing “30” [0045] storing the plurality of wire terminals “23” [0046] and the plurality of wires “26” [0048],
	Wherein the housing includes a wire storage groove “37” [0048], Fig. 7 for storing the wires “26” [0048] (wires “26” not shown in Fig. 7), 
	The wire storage groove “37” includes a bottom wall “37C” [0049], first side wall “37A”,  second side wall “37B” [0049] that stand upright in an up-down direction from bottom wall “37C” and oppose each other (Annotated Fig. 2), and first and second protruding portions “38” (see annotated Fig. 2), wherein the first protruding portion “38” protruding from the first side wall “37A”, toward the second side wall “37B”, the second protruding portion “38” (see annotated Fig. 2) protruding from the second side wall “37B” toward the first side wall “37A” (Annotated Fig. 2),
	The wire storage groove “37” stores the wires “26” on a bottom wall side “37C” relative to the first and second protruding portions “38” inside the wire storage groove “37” [0052].

    PNG
    media_image1.png
    239
    638
    media_image1.png
    Greyscale

Nakayama Annotated Fig. 2
However, Nakayama does not disclose a cover member for covering the wire storage groove, wherein the cover member has a through hole that opposes the first and second protruding portions from a side opposite to the bottom wall.
In a similar field of endeavor as it pertains to a battery wiring module [0007] Fig. 1, Ogasawara teaches a similar battery module comprising a housing body “6” [0023] with a wire storage groove “64” for storing wires “4” [0023], which are voltage detection wires [0020] similar to that of Nakayama above. Ogasawara further teaches wherein the wire storage groove “64” includes a cover member, lid “67” [0023], Fig. 3, for covering the wire storage groove “64” [0029], wherein the cover member “67” has a through hole “67B” [0029] that opposes the protruding portion “91”, see Ogasawara annotated Fig. 3, which shows the cover member “67” in the open position relative to the groove “64”, but the through hole “67B” opposes the protruding portion “91” along the Y direction (shown with the dotted arrow). The protruding portion “91”, which holds the wires in place in the groove [0032], is synonymous to the protruding portion of Nakayama as set forth above. Ogasawara teaches that this through hole “67B” is a “lightening hole” which is understood to minimize the weight of the lid structure while still keeping the wires in place. 

    PNG
    media_image2.png
    417
    410
    media_image2.png
    Greyscale

Ogasawara Annotated Fig. 3
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery wire storage groove of Nakayama to include a cover covering the wire storage groove, wherein the cover has a through hole opposing the protruding portion, as taught by Ogasawara, in order to lightweight the battery structure while keeping the wires securely in place.
Nakayama does not disclose the relative thickness of the first protruding portion compared to the second protruding portion. 
However, in a similar field of endeavor as it pertains to wiring modules for batteries [0003], Chaen teaches a similar wire holding structure groove “21” [0026], having a protrusion “33” [0044], Fig. 6, and a thin plate portion is used as a flexible hinge [0036]. Chaen teaches if the plate is too thin, there is a risk of it breaking [0005], however this is mitigated by having a thicker protrusion portion “33” to keep the wires in place even in case of the thin piece breaking. While the structure of Chaen is not identical to the instant invention, the teaching of relative thickness, flexibility, and redundancy of parts is relevant to the claims. 
It would have been obvious to one of ordinary skill in the art to modify the first protruding portion of Modified Nakayama to be thinner than the second protruding portion as taught by Chaen, in order to make a flexible, elastic component that allows wires to be easily inserted, while the thicker second protrusion still ensuring that the wires can stay in place in the wire groove.  
Regarding Claim 2, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the first protruding portion “38” and the second protruding portion “38” oppose each other (Annotated Fig. 2).
Regarding Claim 3, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the first protruding portion “38” protrudes from the side wall “37A” past the center between the first and second side walls “37A”, “37B” (see Detail of Fig. 2, Annotation A, below, center line shown by vertical dotted line, visually confirmed by pixel mapping).

    PNG
    media_image3.png
    233
    232
    media_image3.png
    Greyscale

Detail of Nakayama Fig. 2, Annotation A
Regarding Claim 4, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the first protruding portion and the second protruding portion are provided with a gap therebetween (see “gap”, Nakayama Annotated Fig. 2).
Regarding Claim 5, Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama teaches a cover member having a through hole “67B” [0029] that opposes the protruding portion “91”, see Ogasawara annotated Fig. 3. Since the through hole taught by Modified Nakayama opposes the protruding portion as set forth above, thus the through hole “67B” also opposes the first protruding portion, the second protruding portion, and the gap formed therebetween (see Nakayama Annotated Fig. 2).
Regarding Claim 6, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein at least one of first and second protruding portions “38” includes a lower surface that faces the bottom wall side “37C” (see detail of Nakayama Fig. 2, Annotation B below), and an upper surface on a side opposite to the lower surface (detail of Fig. 2, Annotation B), and the at least one of the first and second protruding portions “38” has an inclined surface (detail of Fig. 2, annotated) that is inclined toward the bottom wall side “37C” on the upper surface of a distal end portion of the at least one of the first and second protruding portions “38” (inclined surface is at a distal end of the upper surface portion of “38”, detail of Fig. 2, annotated).

    PNG
    media_image4.png
    200
    225
    media_image4.png
    Greyscale

Detail of Nakayama Fig. 2, Annotation B

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., (US 20140370342 A1), in view of Ogasawara et al., (JP 2014233160 A, see machine translation) and Chaen (US 20180337388 A1) as applied to claim 1 above, and further in view of Kinoshita et al., (JP2013161566A, see machine translation attached) hereinafter Kinoshita.
Regarding Claim 7, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the first protruding portion “38” and the second protruding portion “38” are provided with a gap therebetween (Nakayama Annotated Fig. 2). However, Nakayama does not disclose wherein the second protruding portion includes a lower surface facing the bottom wall side, and an inclined surface is provided on the lower surface of the second protruding portion, and the gap widens downward from at least a narrowest portion of the gap along the inclined surface. 
In a similar field of endeavor as it pertains to a wiring module for batteries [0007], Kinoshita teaches a similar wire storage groove “33” [0026] comprising a first “36B” and second protruding portion “36A”, [0027] (see Kinoshita annotated Fig. 5) synonymous to the first and second protruding portion of Nakayama as set forth above, wherein the second protruding portion “36A” is provided with a lower surface that faces the bottom wall, such that the distal end is inclined downward to provide an inclined surface of the lower surface thereof [0028] (see annotated Fig. 6), such that the gap widens downward from a narrowest portion of the gap along the inclined surface, since the gap within groove “33” opens up again to allow for the wires. Kinoshita teaches wherein the inclined surface allows for wires to be inserted easily while preventing wires from accidentally coming out [0028].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second protruding portion of Modified Nakayama to include an inclined surface on a lower surface thereof, as taught by Kinoshita in order to more easily allow wires to be inserted into the wire holding groove while also preventing wires from leaving the wire groove. 
    PNG
    media_image5.png
    478
    1092
    media_image5.png
    Greyscale

Kinoshita Annotated Fig. 6
Regarding Claim 8, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the first and second protruding portions “38” respectively include first and second upper surfaces facing a side opposite to the bottom surface (Nakayama Annotated 
In a similar field of endeavor as it pertains to a wiring module for batteries [0007], Kinoshita teaches a similar wire storage groove “33” [0026] comprising a first “36B” and second protruding portion “36A”, [0027] are provided so as to project from a vicinity of the upper end edges to face each other [0027], which is understood that they are located with an upper surface at an equal distance from the bottom wall. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second protruding portions of Modified Nakayama such that the first and second protruding portions respective upper surface is equidistant to the bottom wall as taught by Kinoshita, in order to ensure the protruding portions are facing each other across the groove and can provide a secure fit for the wires while still allowing easy insertion. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., (US 20140370342 A1), in view of Ogasawara (JP 2014233160 A, see machine translation) and Chaen (US 20180337388 A1), as applied to claim 1 above, and further in view of Mori (JP2017143609A, see machine translation attached). 
Regarding Claim 9, Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama further discloses wherein the cover member, lid “67” (Ogasawara [0023]). However, Modified Nakayama does not disclose wherein the cover member includes ribs protruding toward the bottom wall. 
In a similar field of endeavor as it pertains to a battery wiring module (Mori Abstract), Mori teaches a similar wire storage groove “11” [0022] comprising a lid “13” [0024], synonymous to the cover member of Ogasawara as set forth above, further comprising a guiding rib “36” [0044], Fig. 5, protruding toward the bottom wall of the groove “11” adjacent to the side wall (Fig. 5), having an elongated shape extending in a longitudinal direction of the wire storage groove “11”, and the guiding rib “36” fits in inner surface of the side wall of the storage groove “11” (Fig. 5), wherein the rib includes notches “37” ([0042], Fig. 4) corresponding to the plurality of the laterally projecting portions “29” [0043], synonymous to the first and second protruding portions, such that the ribs and the protruding portions do not interfere with each other [0044]. Mori teaches wherein the rib portion further prevents the wire from protruding, and getting pinched in the hinge portion [0044] and can further be visually confirmed to ensure proper placement of wires in the module [0055].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add guiding ribs to the cover member of Modified Nakayama as taught by Mori in order to further improve workability in assembly. It would be further obvious to duplicate the rib portion taught by Mori to extend along both the first and second side walls of the wire storage groove, spaced apart from each other in a width direction of the wire storage groove and fit into inner surfaces of the first and second side walls of the wire storage groove. See MPEP 2144.04 (VI)(B), where it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Response to Arguments
Applicant’s arguments, filed 10/14/2022, with respect to the rejection(s) of claims 1-6 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive since the references do not teach all of the new limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over  Nakayama et al., (US 20140370342 A1), in view of Ogasawara (JP 2014233160 A, see machine translation) and Chaen (US 20180337388 A1).
Applicant argues that dependent claims are allowable by nature of dependency on claim 1. This argument is moot in view of the new rejection to claim 1 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722